*267Order, Supreme Court, Bronx County (Joseph Fisch, J.), entered on or about June 30, 2004, which denied the petition for a writ of habeas corpus, unanimously affirmed, without costs.
It is clear from the record that the petitioner knowingly, voluntarily and intelligently waived his right to a preliminary parole revocation hearing (Matter of White v New York State Div. of Parole, 60 NY2d 920 [1983]) when he subscribed his name to a handwritten notation on a court form stating: “I hereby wish to waive my preliminary hearing.” The contention that respondents failed to submit evidence establishing the genuineness of the signature is unpreserved for appellate review. Significantly, petitioner failed to meet his burden of demonstrating to the contrary. We have considered petitioner’s remaining contentions and find them without merit. Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.